NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 14, 2018 *
                                Decided June 14, 2018

                                        Before

                             DIANE P. WOOD, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 16-3500

MARK A. SHANNON,                                  Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Indiana,
                                                  Indianapolis Division.
      v.
                                                  No. 1:15-cv-0807-WTL-TAB
REBECCA TRIVETT, TONI JORDAN, and
MURAT POLAR,                                      William T. Lawrence,
     Defendants-Appellees.                        Judge.



                                      ORDER

        Mark Shannon filed a complaint under 42 U.S.C. § 1983 against three medical
professionals who treated his injuries when he was an inmate at Plainfield Correctional
Facility in Indiana. He alleged that they were deliberately indifferent to his medical
needs because they provided inadequate care before and after his orthopedic surgery.


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-3500                                                                        Page 2

The district court granted the defendants’ motion for summary judgment because the
record showed that the defendants exercised reasonable medical judgment. We affirm.

       We recount the facts in the manner most favorable to Shannon, noting disputes
where relevant. Lewis v. McLean, 864 F.3d 556, 558 (7th Cir. 2017). While Shannon was in
the laundry room at Plainfield Correctional Facility in July 2014, a washing machine
door slammed down on his hand. He experienced pain and a “popping” sensation at
the base of his thumb. Nurse Rebecca Trivett took Shannon to the infirmary. She
ordered that Shannon be referred to a doctor as soon as possible because he likely
needed an X-ray. She wrapped his hand in an ace bandage, gave him ice compresses,
and prescribed pain medication.

       Another nurse scheduled Shannon for an X-ray with an outside radiologist five
days later. The radiologist reported that there was no fracture or dislocation. But by the
end of the month, Shannon’s thumb was still swollen and he had trouble bending it.
Dr. Murat Polar, a physician at Plainfield, referred Shannon to Dr. Glock, an
orthopedist. Dr. Glock ordered another round of X-rays, which were reviewed by the
same radiologist; this time the imaging showed a fracture at the base of Shannon’s
thumb. Dr. Glock concluded that Shannon needed surgery, and he performed the
procedure at the end of August. After surgery, Dr. Glock prescribed ibuprofen and
Norco for inflammation and pain, and an antibiotic to prevent infection. He also
prescribed a polar-ice unit, which is a continuous cold therapy machine used to prevent
swelling.

       Shannon returned to the prison infirmary after his surgery in the evening on
August 29. The nurse on duty, Toni Jordan, called Dr. Polar for post-surgery
instructions. Dr. Polar adopted the surgeon’s suggestions to prescribe Norco, polar ice
treatment, and an antibiotic. Dr. Polar specified that Shannon should be treated in the
infirmary. Shannon protested. He had been in the hospital and then at the prison
infirmary for almost 24 hours. He said that he wanted to go back to his unit to eat.
Jordan said that he needed to stay in the infirmary, where there was no food available at
that time.

       Shannon and Jordan had an argument that he describes as “heated” because the
nurse threatened to cancel his medication and leave him in pain if he did not stay.
Jordan called Dr. Polar to ask how to proceed. Dr. Polar told Jordan to advise Shannon
on the risks to his health if he refused treatment in the infirmary. Jordan did so, and
Shannon repeated his request to go to his unit. Jordan called Dr. Polar again, and he
No. 16-3500                                                                          Page 3

ordered ice compresses to replace the ice machine. Dr. Polar explains the substitution
was necessary because there was no outlet near Shannon’s bunk where he could plug in
the machine. (Shannon disagrees and provided an affidavit from another inmate in the
unit who was able to plug in the same or a similar machine in the unit, though he did
not specify that he was able to do so near his bunk.) Shannon’s prescriptions for Norco
and the antibiotic were not filled. Jordan says that Shannon refused them, and that he
signed a refusal form (which is not in the record), but Shannon asserts that he did not
refuse treatment. He merely wanted to go back to his unit to eat and get his pills there.
It is undisputed that Shannon then left the infirmary.

        Two days later, Shannon submitted a health-care request form because he had
experienced excruciating pain and swelling in his hand since the surgery. The following
day, Shannon returned to the infirmary, where he received his ice therapy and was
given Norco and antibiotics. He was discharged from the infirmary the next day.
Dr. Polar and Jordan do not dispute that Shannon was discharged with prescriptions for
the ice machine and Norco for use outside the infirmary.

       On appeal Shannon first maintains that a reasonable jury could find that Trivett
was deliberately indifferent to his medical needs because she did not call an ambulance
immediately after he injured his hand. But the record establishes that Trivett used her
medical judgment to keep him comfortable while he waited for a physician consultation
and an X-ray. Shannon argues that Trivett violated an Indiana Department of
Corrections Health Care Service Directive requiring that if it is “unclear” whether an
inmate needs emergency treatment, urgent care should be provided immediately.
However, Shannon does not establish that Trivett’s treatment decision was “such a
substantial departure from accepted professional judgment, practice, or standards, as to
demonstrate that the person responsible actually did not base the decision on such a
judgment.” Holloway v. Delaware Cnty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012)
(quoting Sain v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)). And even if Trivett did violate a
policy, that alone would not support an inference that she knew that the circumstances
were unreasonably dangerous to Shannon or otherwise in violation of the Eighth
Amendment. See Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017).

       Next, Shannon argues that Dr. Polar and Jordan were not entitled to summary
judgment because they maliciously discontinued his ice therapy and medications as
punishment for his refusal to stay in the infirmary. He disputes that his surgeon
ordered him to receive treatment in the infirmary. But Shannon’s unsupported assertion
that his surgeon, Dr. Glock, did not order him to stay in the infirmary is immaterial. The
No. 16-3500                                                                             Page 4

medical records submitted by the defendants reflect that Dr. Glock intended for
Shannon to use the ice machine under observation: his post-operative orders stated the
machine should be used in the hospital’s post-anesthesia care unit, and his instructions
after a follow-up visit specified that the machine should be used in the infirmary. But
even if Dr. Glock did not order Shannon to receive his treatment in the infirmary where
he could be monitored, Dr. Polar was allowed to modify or revise Dr. Glock’s orders if
those changes were the result of his independent medical judgment. Shields v. Illinois
Dep't of Corr., 746 F.3d 782, 797 (7th Cir. 2014); see also Lloyd v. Moats, 2017 WL 6728519,
at *3 (7th Cir. Dec. 29, 2017) (“As long as [the doctor] used medical judgment … he was
free to devise his own treatment plan.”).

        Shannon argues that he refused housing, not treatment, and that the defendants
evinced their deliberate indifference when they disallowed his prescribed treatments
outside of the infirmary, only to allow them days later. But Shannon’s argument implies
that he has a right to dictate the terms of his treatment, and he does not. Under the
Eighth Amendment, an inmate “is not entitled to demand specific care … [he] is entitled
to reasonable measures to meet a substantial risk of serious harm.” Forbes v. Edgar,
112 F.3d 262, 267 (7th Cir. 1997). Dr. Polar and Jordan tried to accommodate Shannon’s
choice to go to his unit by providing Tylenol and ice compresses. Shannon provides
only his opinion, unsupported by any admissible evidence, that these measures were
not reasonable. True, the medical providers later allowed him to receive prescription
drugs and the ice unit outside the infirmary. But Shannon has not shown that the
changes in the orders were “so far afield of accepted professional standards as to raise
the inference that it was not actually based on a medical judgment.” See Norfleet v.
Webster, 439 F.3d 392, 396 (7th Cir. 2006). The evidence is insufficient to permit a jury to
find that the defendants knew of and disregarded a substantial risk of serious harm to
Shannon. See Harper v. Santos, 847 F.3d 923, 928 (7th Cir.), cert. denied, 138 S. Ct. 394
(2017).

        Last, we note that in their brief the appellees request that, although we granted
Shannon leave to proceed in forma pauperis on appeal, we now order him to submit
copies of his trust fund account for the six months preceding his notice of appeal, filed
on September 20, 2016. See 28 U.S.C. § 1915(a)(2). Shannon provided a statement from a
later time period, April to October 2017, though he had requested one as early as
October 2016. In the past we have noted that prisoners have “limited control over the
processing of their inmate trust-fund withdrawals,” Thomas v. Butts, 745 F.3d 309, 313
(7th Cir. 2014), and we assume that it is similarly difficult for prisoners to direct officials
to print and send a trust fund account statement from the appropriate dates.
No. 16-3500                                                                           Page 5

Regardless, we are convinced from Shannon’s filings that he has no income, and so we
agree with the district court that there was no initial filing fee to collect because we do
so only “when funds exist.” 28 U.S.C. § 1915(b)(1). The appellees’ interest in our
collection of filing fees is unclear, but if they wish to contest a prisoner’s in forma
pauperis status, they should provide some reason to believe that the prisoner is not
entitled to it. Further, they should express their disagreement not in their brief, but by
opposing the IFP petition or moving for reconsideration of an order granting it.

                                                                                AFFIRMED